Citation Nr: 1401367	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-39 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Eric B. Brauer, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for major depression.

In July 2011, the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's claims file.

In November 2011, the Board remanded the issue of service connection for an acquired psychiatric disorder to the RO for the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his file on the Virtual VA electronic file system.


FINDINGS OF FACT

1.  In the absence of two or more persistent symptoms of increased arousal, the Veteran's condition does not meet the DSM-IV criteria for a diagnosis of PTSD.

2.  Recurrent major depression became manifest many years after the Veteran's service and is not significantly attributable to his experiences during service.



CONCLUSION OF LAW

Psychiatric disability, to include PTSD and recurrent major depression, was not incurred or aggravated in service nor as a result of experiences in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran VCAA notice in a July 2007 letter, issued before the initial unfavorable decision on the Veteran's claim.  In that letter the RO addressed the information and evidence necessary to substantiate claims for service connection.  The RO informed the appellant how VA assigns disability ratings and effective dates.  The letter also addressed who was to provide the evidence.

In the July 2011 Travel Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the appellant's hearing constitutes harmless error.

The Veteran's claims file (including records in the paper file and in Virtual VA) contains service treatment records, records of post-service treatment and examinations, and a transcript of the July 2011 Board hearing.  The Veteran has had a VA medical examination by a qualified clinician who reviewed his claims file and provided findings and opinion relevant to the claim on appeal.  In the November 2011 remand, the Board instructed that the RO ask the Veteran to identify sources of post-service mental health treatment so that records could be sought, and provide the Veteran a VA mental health examination with record review and opinion.  In a May 2013 letter, the RO asked the Veteran to identify sources of post-service mental health treatment.  In August 2013, the Veteran had a VA mental health examination that addressed the issues raised in the remand instructions.  The Board is satisfied that there has been substantial compliance with the remand instructions.  Therefore, no additional remand is warranted, and the Board may proceed with review of the claim on its merits.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on its merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder as a result of events during his service.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including psychoses, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative means of establishing service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

PTSD is a mental disorder that develops as a result of traumatic experience.  It is possible for service connection to be established for PTSD that becomes manifest after separation from service.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  

VA considers mental disorders based on the nomenclature in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) from the American Psychiatric Association.  38 C.F.R. § 4.130 (2013).  Diagnosis of a mental disorder must conform to the DSM-IV.  See 38 C.F.R. § 4.125(a) (2013).  The DSM-IV at Code 309.81 addresses the criteria for a diagnosis of PTSD.  In summary, under that Code PTSD may be diagnosed when the person was exposed to a traumatic event, the traumatic event is persistently reexperienced, there is persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness in at least three ways, there are persistent symptoms of increased arousal in at least two ways, the disturbance lasts more than one month, and the disturbance causes clinically significant distress or impairment in functioning.

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the veteran's service and of the claimed stressor.  If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  If a veteran's service and claimed stressor was not under circumstances that provide for his or her lay testimony alone to establish the occurrence of the stressor, the record must contain service records that corroborate the veteran's testimony as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Medical records from the Veteran's service in the 1960s do not show any complaint or finding of mental or emotional problems.  Service personnel records reflect that his supervisors praised his performance throughout his service.  His specialty was automated flight control systems specialist.

Records of VA treatment of the Veteran in 2007 reflect his reports of low levels of anxiety and mild depression symptoms.  In August 2007, he had a mental health evaluation.  He stated that he had felt depressed since 2002, when he was laid off from his work as an engineer for a medical imaging company.  He indicated that his depression was intermittent, but that for the last couple of months he felt down most of the day, nearly every day.  He expressed bitterness about the people dying in the war in Iraq.  He related that he felt guilty about, and often thought about, his son's suicide in 1998.  He denied having experienced significant trauma during his service.  He reported having occasional dreams about his service in the Philippines.  He denied that the dreams were traumatic or stress inducing.  The treating clinician noted that the Veteran reported a slightly depressed mood and demonstrated a full range of affect, including tears when discussing the war in Iraq.  The clinician provided a diagnosis of major depressive disorder versus dysthymic disorder.  The Veteran declined to start on medication for depression.  On follow-up in November 2007, the Veteran reported ongoing daily depression.  The treating clinician started the Veteran on antidepressant medication.  In primary care in February 2008, the Veteran indicated that he had been on the antidepressant for several weeks, and that his mood was a bit better.  Subsequent VA treatment records show treatment for depression and consideration of attendance of a PTSD group.

In his April 2008 notice of disagreement with the denial of service connection for a psychiatric disorder, the Veteran stated that it had been easier to avoid thinking about his service when he was working full time.  He indicated that presently he felt depressed and found himself thinking and having intrusive memories about soldiers who died in Vietnam and were shipped home in body bags.  In a December 2008 statement, he related that he had nightmares, depression, and feelings of guilt about the killing of innocent people.

In a July 2009 statement, the Veteran's representative stated that the Veteran's depression was related to his experiences in service maintaining aircraft that went on bombing runs and carried body bags and dead soldiers.

In November 2009, the Veteran was assessed by private psychologist A. G. B., Psy.D.  The Veteran stated that he had depression, nightmares, and flashbacks related to his experiences in service in 1962 to 1966.  He reported that during service he maintained aircraft autopilot compass systems that determined bomb navigation.  He indicated that he did not drop bombs, but that he felt some responsibility and felt guilty.  He related that after service he worked from 1968 to 2002 for medical imaging equipment business, as a technician and later as a supervisor and project manager.  He reported that many of his symptoms remained dormant until he was laid off from his longstanding employment in 2002.  He stated that before 2002 his work kept him busy, but that after his loss of employment his mood became an issue, and he had intermittent symptoms that varied in severity.  He reported that he envisioned people struck by weapons dropped by the aircraft he had maintained.  He stated that he had nightmares related to such images.  

Dr. B. observed that the Veteran had clear but sometimes hesitant speech, generally normal thought process, slow reaction times, tangentiality, and depressed mood.  Testing showed significant clinical elevations of depression, defensive avoidance, intrusive experiences, dissociation, impaired self-reference, anxious arousal, and tension reduction behavior.  Dr. B. provided diagnoses of major depression and PTSD.  She stated that the time the Veteran spent in the war and the 1998 suicide of his son contributed to his depression.

In a March 2010 statement, the Veteran reported that during service he worked on aircraft used to transport servicemembers and empty body bags to Vietnam.  He stated that he felt sad, guilty, and sick at participating in transporting men to combat that would result in deaths.  In a January 2011 statement, the Veteran wrote that during service he had temporary duty assignments outside of the United States, including one moving a battalion heading for Southeast Asia.  He indicated that he was at risk from actual or potential explosive devices or weapons fire during those assignments.  He related that in response to the risks he felt fear, helplessness, or horror. 

In the July 2011 Board hearing, the Veteran reported that during service in 1965 he had a two month temporary duty assignment at Mactan Air Base in the Philippines.  He stated that in this assignment he worked on the electronics on aircraft.  He related a nightmare about an aircraft taking off while he was on wing, and throwing him into the ocean.  He stated that he worked around cargo planes, and did not know what was being transported.  He indicated that during the temporary duty assignment in the Philippines he was restricted from going in some cargo planes, and he believed that these held the bodies of soldiers who died in Vietnam.  The Veteran's wife reported that the Veteran had become less sociable, and that he thrashed in his sleep when having nightmares.

On VA examination in August 2013, the examiner reported having reviewed the Veteran's claims file.  The examiner stated that the Veteran related as an actual event a recurrent nightmare about being on the wing of an aircraft when it took off.  The examiner noted that on further discussion the Veteran acknowledged that the event was a nightmare and not an actual occurrence.  The Veteran reported that he loved his post-service work in diagnostic imaging.  He indicated that he never missed time from work for mental health problems.  He cried when he discussed the 1998 suicide of his son.

The examiner found that the Veteran had a depressed mood and some loosening of associations.  The examiner noted that the Veteran related having been frightened in service of events that could have occurred, but that did not come to pass in his presence.  The examiner addressed the question as to whether the Veteran has symptoms that meet the criteria for a diagnosis of PTSD.  The examiner found that the Veteran experienced traumatic events during his service assignment in the Philippines, including being warned about gunfire and Vietnamese sympathizers.  The examiner found that the Veteran persistently reexperienced traumatic events.  The examiner found that the Veteran persistently avoided stimuli associated with the trauma and had numbing of general responsiveness in at least three ways.  The examiner found that the Veteran had difficulty falling or staying asleep, but did not have two or more persistent symptoms of increased arousal.  The examiner concluded that the Veteran's symptoms did not meet the hyperarousal criterion, and thus did not meet the criteria for a diagnosis of PTSD.  The examiner provided a diagnosis of recurrent major depression with psychotic features.  The examiner found that the Veteran did not have symptoms of depression until many years after service.  The examiner provided the opinion that it is less likely than not that his depression is related to his experiences in service.

The VA psychologist who examined the Veteran in August 2013 found that the Veteran did not have two or more persistent symptoms of increased arousal, and thus did not meet the DSM-IV criteria for a diagnosis of PTSD.  In Dr. B.'s 2009 assessment she provided a diagnosis of PTSD.  Dr. B. found that a significant clinical elevation of anxious arousal; but she did not specify two or more persistent symptoms of increased arousal.  The Board finds the determination of the VA examiner, with its detailed explanation as to whether the diagnostic criteria are met, to be more persuasive.  By the greater weight of the evidence, then, the Veteran's condition does not meet the DSM-IV criteria for a diagnosis of PTSD.  As the preponderance of the medical evidence is against a diagnosis of PTSD in the Veteran's case, the Board denies service connection for PTSD.

The evidence establishes that the Veteran has a current mental disorder described as recurrent major depression.  Records from the time of his service, and the post-service evidence about his mental status, repeatedly and consistently indicate that he did not have chronic, frequent, or significant mental complaints until many years after his service.  In light of the absence of significant problems during service or for many years afterward, the VA psychologist who examined the Veteran in 2013 opined that it is less likely than not that the current disorder is related to his experiences in service.  The Board finds that the preponderance of the evidence is against service incurrence or aggravation of the current disorder.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


